Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 106 to Registration Statement No. 33-572 on Form N-1A of our report dated September 22, 2006, relating to the financial statements and financial highlights of Eaton Vance Municipals Trust (the Trust), including Eaton Vance Arizona Municipals Fund, Eaton Vance Colorado Municipals Fund, Eaton Vance Connecticut Municipals Fund, Eaton Vance Michigan Municipals Fund, Eaton Vance Minnesota Municipals Fund, Eaton Vance New Jersey Municipals Fund and Eaton Vance Pennsylvania Municipals Fund appearing in the Annual Report on Form N-CSR of the Trust for the year ended July 31, 2006, and to the references to us under the headings Financial Highlights in the prospectus and Other Service Providers-Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP DELOITTE & TOUCHE LLP November 28, 2006 Boston, Massachusetts C-11
